                     Case 15-16829     Doc 98     Filed 05/26/20    Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MARYLAND
                                    Baltimore Division

In re:                                        *
TIMOTHY L. BYRD                               *       Case No.: 15-16829
 SILVIA BYRD                                  *
           Debtors                            *       Chapter 13
                                              *
*    *    *    *      *    *                  *       *      *       *      *         *   *
US BANK TRUST N.A. AS TRUSTEE                 *
OF BUNGALOW SERIES F TRUST                    *
     Movant                                   *
v.                                            *
                                              *
TIMOTHY L. BYRD,                              *
SILVIA BYRD                                   *
          Debtors                             *
                                              *
          Respondent                          *
                                              *
*         *     *       *      *       *      *       *      *       *      *         *   *

                            RESPONSE TO NOTICE OF DEFAULT

        NOW COMES, Timothy L. Byrd and Silvia Byrd, Debtors/Respondents by and through
their attorney, Nicholas J. Del Pizzo, III, and hereby respond to the Notice of Default and for
cause states:

                1.      That Debtors deny the allegations in the Notice of Default.

          WHEREFORE, Debtors respectfully request a hearing be scheduled with regard to this
matter.

                                              Respectfully submitted,

                                              /s/Nicholas J. Del Pizzo, III
                                              Nicholas J. Del Pizzo, III, 24666
                                              7222 Holabird Avenue
                                              Baltimore, MD 21222
                                              410-288-5788
                                              email: njdelpizzo@aol.com
                 Case 15-16829       Doc 98    Filed 05/26/20      Page 2 of 2




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 26th day of May, 2020, I reviewed the Court's CM/ECF
system and it reports that an electronic copy of the Debtors' Response to Notice of Default will
be served electronically by the Court's CM/ECF system on the following:

Robert S. Thomas      ECF@ch13balt.com, rthomas13@ecf.epiqsystems.com
US Trustee - Baltimore USTPRegion04.BA.ECF@USDOJ.GOV
Gerard R. Vetter gerard.r.vetter@usdoj.gov
ChristopherTadeus Peck cpeck@mtglaw.com, ecfnotifications@mtglaw.com
Gene Jung gene.jung@brockandscott.com, mdecf@brockandscott.com,
wbecf@brockandscott.com,cecily.perry@brockandscott.com
Leah Christina Freedman bankruptcy@bww-law.com, leah.freedman@bww-law.com

       I HERBY FURTHER CERTIFY that on the 26th day of May, 2020, a copy of the
Debtor's Response to Notice of Default was also mailed first class mail, postage prepaid to:

Office of the US Trustee      Timothy & Silvia Byrd
101 W. Lombard St.            1918 Guy Way
Suite 2625                    Dundalk, MD 21222
Baltimore, MD 21201



                                            /s/Nicholas J. Del Pizzo, III
                                            Nicholas J. Del Pizzo, III
